DETAILED ACTION
In Request for Continued Examination filed on 6/23/2022, claims 1-8 and 10 are pending. Claim 10 is newly added. Claim 1 is currently amended. Claims 1-8 and 10 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.
Status of Previous Objections/Rejections
35 USC 112(b) rejections of claims 1-8 have been withdrawn based on the Applicant’s amendment.
35 USC 103 rejections of claims 1-4 and 7-8 are maintained in view of the Applicant’s amendment. See Response to Argument below. 
35 USC 103 rejections of claims 5-6 are maintained in view of the Applicant’s amendment. See Response to Argument below. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0251247 (“Monsheimer et al” hereinafter Monsheimer), DE102008021507 (“Wilkes et al” hereinafter Wilkes), machine translation provided, and WO2012/102655 (Snis).
Regarding Claim 1,  Monsheimer teaches a method of producing a ceramic manufactured object ([0002], the pulverulent substrate can include ceramic [0057]), comprising repeatedly performing: 
(i) a step of leveling a ceramic powder comprising plural components to form a powder layer (Figure 1, a doctor blade 2 is use to distribute a thin layers of substrate on the moveable base [0091]); and 
(ii) a step of irradiating the powder layer with a laser beam based on three-dimensional data while being scanned to melt an irradiated site and then solidifying to form a solidified potion (Figure 1, laser or energy source 5 introduced a wavelength to bond the substrate powders [0091] while scanning line by line [0012]); wherein in the step(ii), a surface of the powder layer is irradiated with the laser beam in an unfocused state ([0087], energy is introduced in focused or unfocused form). Monsheimer fails to explicitly teach the ceramic powder comprises eutectic composition. 
However, Wilkes teaches the ceramic powder comprises eutectic composition ([0009]). Wilkes also teaches that it was known in the art at the time of the invention that the step of melting/solidifying the material powder, to form amorphous-rich region and/or a crystalline-rich region by changing at least one of the operating parameters including an energy beam output power, a focal spot diameter, and an energy beam scanning speed ([0016]).
Monsheimer and Wilkes are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing to produce ceramic object using laser source. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to modified the ceramic composition as disclosed by Monsheimer by incorporated a ceramic powder comprises eutectic composition as taught by Wilkes to reduce internal stresses, thereby avoiding or reducing cracking and warping ([0037]). Furthermore, it would have been obvious for one of ordinary skill to understand that adjusting the laser diameter into an unfocused state as disclosed by Monsheimer will change the ratio of crystalline substance as taught Wilkes ([0016]).
Monsheimer fails to teach the laser beam is in an unfocused state that a ratio D/L, wherein (L) represents the width of fusion at the fused and solidified portion formed by one-line scan irradiation of the power layer with the laser beam and (D) represents the depth of the fusion, falls within a range of 0.2 D/L 0.7 
Snis teaches that it was known in the art at the time of the invention that adjusting said fusion depth and fusion width will change the temperature profile of the laser beam on the powder layers (Figure 2) which will directly affect the manufactured object by controlling the temperature and speeding-up of the production (Page 3, lines 29-32). Therefore, the temperature profile of the laser beam upon the powder layers is a variable that can be modified, among others, by varying the fusion depth and fusion width of said laser. 
For that reason, the fusion depth and width, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the fusion depth and width cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by result effective experimentation, the fusion depth and width in the method of Monsheimer to obtain the claimed temperature profile (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
The combination of Monsheimer, Wilkes, and Snis fails to explicitly teach that the solidified portion has an amorphous region and a crystalline region, the crystalline region comprises eutectic composition and the solidified region contains the crystalline region more than the amorphous region. However, the combination of prior art disclosed identical method of producing a ceramic manufactured object. It would have been obvious to one of ordinary skill in the art that the same result would be achieved. See MPEP 2113. 
Regarding Claim 2, the modified teaches the method of producing a ceramic manufactured object according to claim 1, wherein in the step (ii), preliminary heating is not performed (Monsheimer, [0038]- [0044], preheating is not a necessary step in the process for producing a three-dimensional object; thus, it is implied preliminary heating did not occur).
Regarding Claim 3, the modified Monsheimer teaches the method of producing a ceramic manufactured object according to claim 1, wherein in the step (ii), the laser beam has an energy of fusing the powder layer at the irradiated site (Monsheimer, [0043] and [0091]).
Regarding Claim 4, the modified Monsheimer teaches the method of producing a ceramic manufactured object according to claim 1, wherein the powder includes a metal oxide as a main component (Monsheimer, [0057], powder material comprises 1-70% by weight of metal fillers. Since the amount of metal fillers is greater than 50%, it can be considered as the main component within the powder).
Regarding Claim 7, the modified Monsheimer teaches the method of producing a ceramic manufactured object according to claim 1, wherein the laser is either an Nd:YAG laser or a Yb fiber laser (Monsheimer, [0043], YAG laser and Claim 8).
Regarding Claim 8, the modified Monsheimer teaches the method of producing a ceramic manufactured object according to claim 1, wherein the powder layer has a layer thickness of 5µm or more to 100µm or less (Monsheimer, [0023], 0.05 mm to 0.2 mm).
Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0251247 (“Monsheimer et al” hereinafter Monsheimer), DE102008021507 (“Wilkes et al” hereinafter Wilkes), machine translation provided. and WO2012/102655 (Snis) as applied to claim 1 above, and further in view of EP2,276,711 B1 (“Wissenbach et al” hereinafter Wissenbach).
Regarding Claim 5, the modified Monsheimer teaches the method of producing a ceramic manufactured object according to claim 1. The combination fails to teach a main component of a metal constituting the metal oxide is aluminum.
However, Wissenbach teaches main component of a metal constituting the metal oxide is aluminum ([0025, 0036], the material is aluminum oxide).
Monsheimer and Wissenbach are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing to produce ceramic object using laser source. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the metal oxide disclosed by the modified Monsheimer by aluminum oxide as taught by Wissenbach because utilizing one known powder material in place of another powder material also suitability in the field of additive manufacturing using laser light is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07.
Regarding Claim 6, the modified Monsheimer teaches the method of producing a ceramic manufactured object according to claim 1. The combination fails to teach a weight loss caused by heating of the powder to 800°C is 2% or less.
However, Wissenbach teaches the powder material used to produce an object is binder-free ([0019]) and metal oxides ([0021]). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the powder material disclosed by the modified Monsheimer by the binder free powder material disclosed by Wissenbach because utilizing one known powder material in place of another powder material also suitability in the field of additive manufacturing using laser light is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07. Furthermore, the instant application disclosed the use of metal oxide without the presence of binder ([0031]).
It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US2015/0251247 (“Monsheimer et al” hereinafter Monsheimer), DE102008021507 (“Wilkes et al” hereinafter Wilkes), machine translation provided, WO2012/102655 (Snis), and EP2,276,711 B1 (“Wissenbach et al” hereinafter Wissenbach) as applied to claim 5 above, and further in view of US2002/0195746 (“Hull et al” hereinafter Hull).
Regarding Claim 10, the modified Monsheimer teaches the method of producing a ceramic manufactured object according to claim 5. The combination fails to teach wherein the powder further contains gadolinium oxide.
However, Hull teaches the powder further contains gadolinium oxide ([0006]).
Monsheimer and Hill are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing to produce ceramic object using laser source. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the metal oxide disclosed by the modified Monsheimer by gadolinium oxide as taught by Hull because utilizing one known powder material in place of another powder material also suitability in the field of additive manufacturing using laser light is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07.
Response to Arguments
Applicant's arguments filed on 6/23/2022 have been fully considered but they are not persuasive. 
The Applicant argues the method of amended claim 1 does not necessary to crystallize the amorphous region by subsequent heat treatment as disclosed in Wilkes.
The Examiner respectfully disagrees. Under the broadest reasonable interpretation (BRI), the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification, and it is improper to import claim limitations from the specification into the claim. Claim 1 uses the transitional phrase “comprising” which is inclusive or opened ended and does not exclude additional, unrecited elements or method steps (See MPEP 2111.03(I)). Thus, claim 1 does not contain any negative limitation preventing the present of post treatment. 
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The combination of prior art disclosed identical method of producing a ceramic manufactured object so that “the solidified portion has an amorphous region and a crystalline region; the crystalline region comprises eutectic composition and the solidified region contains the crystalline region more than the amorphous region” as recited in the amended claim 1. Since the same process is disclosed in the prior art, it would have been obvious to one of ordinary skill in the art that the same result would be achieved. See MPEP 2113. 
In conclusion, the combination of prior art does teach all of the functional and structure limitations of claim 1 and the 35 USC 103 rejection with claims 1-8 are maintained since claim 1 is not allowable over the art of record. Newly added claim 10 is rejected under 35 USC 103 over new art as necessitated by amendment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754



/LEITH S SHAFI/           Primary Examiner, Art Unit 1744